OPINION — AG — ** TAX COMMISSION RECORDS — VEHICLE OWNERSHIP — OPEN RECORD ** 47 Ohio St. 22.24 [47-22.24] AMENDING 47 Ohio St. 22.24 [47-22.24], PROHIBITING THE SALE OR FURNISHING OF INFORMATION OBTAINED FROM CERTIFICATES OF TITLE BY THE OKLAHOMA TAX COMMISSION HAS NO RELATION TO 47 Ohio St. 52 [47-52](I) SINCE THE LATTER HAS BEEN REPEALED. 47 Ohio St. 22.24 [47-22.24] DOES 'NOT' CONTRAVENE 68 Ohio St. 2109 [68-2109], AND ACCORDINGLY INDIVIDUALS CAN COPY RECORDS OF THE OKLAHOMA TAX COMMISSION REGARDING THE OWNERSHIP OF VEHICLES. (PUBLIC INSPECTION, PUBLIC RECORD, INSPECTION PUBLISHING, OKLAHOMA TAX COMMISSION, SELLING INFORMATION, FEES) CITE: 47 Ohio St. 22.24 [47-22.24], 68 Ohio St. 2109 [68-2109] (W. HOWARD O'BRYAN JR)